Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4 and 7-20 are pending.  Claims 5 and 6 have been canceled.  Note that, Applicant’s amendment and arguments filed 8/12/21 have been entered.  
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 22, 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2021, has been entered.
Objections/Rejections Withdrawn
The following objections/rejections as set forth in the Office action mailed 5/12/21 have been withdrawn:
None. 
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Coope Epstein et al (US 2018/0016523).  
Coope Epstein et al teach mild aqueous laundry detergent formulations.  See Abstract.  In some embodiments, the compositions contain a surfactant composition containing a nonionic surfactant, anionic surfactant, and optionally another anionic surfactant, wherein the preferred anionic surfactant is alcohol ethoxysulfate, and the nonionic surfactant is an alcohol ethoxylate.  See paras. 20-31.  The alcohol ethoxysulfate is present in amounts from 20 to about 60% by weight and the alcohol ethoxylate is present in amounts from 30% to 80% by weight.  See pars. 20-36.  Additionally, the compositions may contain one or more pH adjusting agents such as citric acid, etc., in amounts from 0.1% to 5% by weight.  Additionally, the compositions may contain a chelating agent such as iminodisuccinic acid in amounts from about 0.01% to about 4% by weight.  See paras. 108-115.  Additionally, the composition may contain various additional ingredients such as polymers, etc.  See para. 106.  The liquid compositions contain deionized water.  See para. 155.  
Coope Epstein et al do not teach, with sufficient specificity, a composition containing a liquid carrier, at least one surfactant, citric acid, iminodisuccinic acid, and 
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a liquid carrier, at least one surfactant, citric acid, iminodisuccinic acid, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Coope Epstein et al suggest a composition containing a liquid carrier, at least one surfactant, citric acid, iminodisuccinic acid, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Coope Epstein et al (US 2018/0016523) as applied to the rejected claims above, and further in view of Kroepke et al (US 9,314,651) or Rohm & Haas Acusol Opacifier (2001).
Coope Epstein et al is relied upon as set forth above.  However, Coope Epstein et al do not teach the use of an antiashing copolymer comprising styrene/acrylic copolymer in addition to the other requisite components of the composition as recited by the instant claims.  
Kroepke et al teach active ingredient combinations of acidic preservatives and one or more glucosyl glycerides.  See Abstract.  The composition is used as a cosmetic cleaning preparation which is preferably used as a shower gel, foam bath, and 
Rohm & Haas Acusol Opacifier teaches that Acusol OP 301 is a water-based, styrene/acrylic emulsion used for opacifying personal care, household and institutional products such as laundry and dishwash detergents, etc.  See page 1.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Acusol OP 301 in the composition taught by Coope Epstein et al, with a reasonable expectation of success, because Kroepke et al or Rohm & Haas Acusol Opacifier teach that the use of Acusol OP 301 in a similar composition provides opacifying/pearlescent properties and further, Coope Epstein et al teach the use of pearlescent additives.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Coope Epstein et al (US 2018/0016523) as applied to the rejected claims above, and further in view of Martinez-Crowley et al (US 2014/0100153) and O’Connell et al (US 2011/0201536).
Coope Epstein et al is relied upon as set forth above.  However, Coope Epstein et al do not teach the use of softened water and demineralized water in addition to the other requisite components of the composition as recited by the instant claims.  
O’Connell et al teach a washing or cleaning agent which is suitable for washing textiles or hard surfaces.  See Abstract.  O’Connell et al exemplifies a textile washing agent which contains demineralized water, etc.  See para. 88.  
Martinez-Crowley et al teach compositions which may be used to clean laundry, etc.  See Abstract.  Solvents may be used in the compositions and include deionized 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use demineralized water and softened water in the composition taught by Coope Epstein et al, with a reasonable expectation of success, because O’Connell teaches the use of demineralized water and Martinez-Crowley et al teach the use of softened water in similar compositions and further, Coope Epstein et al teach the use of water-based cleaning compositions in general.  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Coope Epstein et al, Applicant states that Coope Epstein et al fails to teach or fairly suggest the specific combination of 0.03%-0.12% citric acid monohydrate and 0.155-0.31% iminodisuccinic acid and that a person skilled in the art would not be motivated to arrive at a general combination as claimed from a broad disclosure and laundry list of suitable components.  Additionally, Applicant states that a skilled person in the art would not expect that such a specific combination can provide “an unexpected jump in overall improvement.”
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Coope Epstein et al suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).  
In response, note that, the Examiner asserts that the Coope Epstein et al clearly teach that in certain embodiments, the composition may contain a pH adjusting agent such as citric acid, which may be present in amounts from about 0.1% to about 5% by weight, which would clearly suggest, for example, 0.1% by weight of citric acid and would fall within the scope of the instant claims.   Additionally, the compositions may 
With respect to the rejection of claims 10 and 11 under 35 U.S.C. 103 as being unpatentable over Coope Epstein et al, further in view of Kroepke et al or Rohm & Haas Acusol Opacifier (2001), Applicant states that the teachings of Coope Epstein et al are not sufficient to suggest the claimed invention and that the teachings of Kroepke et al or Rohm & Haas Acusol Opacifier are not sufficient to remedy the deficiencies of Coope Epstein et al.  In response, note that, the Examiner asserts that the teachings of Coope Epstein et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Kroepke et al and Rohm & Haas Acusol Opacifier are analogous prior art relative to the claimed invention and Coope Epstein et al and that one of ordinary skill in the art clearly would have looked to the teachings of Kroepke et al or Rohm & Haas Acusol Opacifier to cure the deficiencies of Coope Epstein et al with respect to instant claims 10 and 11.  Kroepke et al or Rohm & Haas Acusol Opacifier are secondary references relied upon for their teaching of an antiashing copolymer comprising styrene/acrylic copolymer.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use Acusol OP 301 in the composition taught by Coope Epstein et al, with a reasonable expectation of success, because Kroepke et al or Rohm & Haas Acusol Opacifier teach that the use of Acusol OP 301 in a similar composition provides opacifying/pearlescent properties and 
With respect to the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Coope Epstein et al, further in view of Martinez-Crowley et al and O’Connell et al, Applicant states that the teachings of Coope Epstein et al are not sufficient to suggest the claimed invention and that the teachings of Martinez-Crowley et al and O’Connell et al are not sufficient to remedy the deficiencies of Coope Epstein et al.  In response, note that, the Examiner asserts that the teachings of Coope Epstein et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Martinez-Crowley et al and O’Connell et al are analogous prior art relative to the claimed invention and Coope Epstein et al and that one of ordinary skill in the art clearly would have looked to the teachings of Martinez-Crowley et al and O’Connell et al to cure the deficiencies of Coope Epstein et al with respect to instant claim 12.  Martinez-Crowley et al and O’Connell et al are secondary references relied upon for their teaching of softened water and demineralized water.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use demineralized water and softened water in the composition taught by Coope Epstein et al, with a reasonable expectation of success, because O’Connell teaches the use of demineralized water and Martinez-Crowley et al teach the use of softened water in similar compositions and further, Coope Epstein et al teach the use of water-based cleaning compositions in general.  Thus, the Examiner asserts that the 
Further, Applicant states that comparative data has been provided in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Applicant states that Tables 3 and 4 of the instant specification provide comparative data showing that the claimed invention provides unexpected and superior stain removal and color protection properties in comparison to compositions falling outside the scope of the instant claims.  In response, note that, the Examiner asserts that the data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison compositions falling outside the scope of the instant claims.  The data provided in the instant specification is not commensurate in the scope with the instant claims.  For example, the instant claims are open to any surfactant in any amount, a given range of citric acid, and a given range of iminodisuccinic acid, while the instant specification provides data with respect to several specific embodiments (i.e., one specific surfactant at one specific amount) which is not commensurate in scope with the instant claims.  Note that, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims). Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”.  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims).
Additionally, the Examiner would like to point out that in Table 3, Prototypes 1, 2, 4, which fall within the scope of the instant claims, do not provide results as good as Prototypes 3, 5, and 6 which fall outside the scope of the instant claims.     
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/September 16, 2021